DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
Claims 6 and 16 have been cancelled; claims 1, 7, 9, 11, 17, 19 and 21 have been amended; claims 4, 14, 20, 23 and 25 have been withdrawn; and claims 1-5, 7-15, and 17-25 are currently pending. 
	                                           Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-13, 15, and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0062898 A1, hereinafter “Chang”) in view of Dunsworth et al. (NPL doc titled “Low Loss Multi-Layer Wiring for Superconducting Microwave Devices”, published on 6 December 2017, hereinafter “Dunsworth”)


In regards to 1, Chang discloses (See, for example, Figs. 1M and 1N) a device, comprising: 
a substrate (5) component; and 
a conductor component (10/35) comprising a bridge portion (35) disposed over a portion of the substrate (5) component, 
wherein a gap of a defined distance is formed between the bridge portion (35) of the conductor component (10/35) and a surface of the portion of the substrate (5) component that is facing the bridge portion (35). 
Chang is silent about the gap reduces energy loss associated with the substrate component.  
Dunsworth while disclosing superconducting microwave devices teaches that the free-standing metallic crossovers, known as airbridges, are widely used in low-loss microwave circuits as well as superconducting circuits (See, for example, First page Left column). 
Dunsworth also describes that it is measured a low power resonator loss of ~ 3.9 × 10−8 per bridge, which is 100 times lower than dielectric supported bridges. It further characterizes these airbridges as crossovers, control line jumpers, and as part of a coupling network in gmon and fluxmon qubits (See, for example, Abstract). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air bridge because this would help reduce low power resonator loss. 

In regards to claim 11, Chang discloses (see, for example, Figs. 1M and 1N) discloses a method, comprising: 
forming a substrate (5); and 
forming a conductor line (10/35) comprising a bridge conductor portion (35) disposed over a portion of the substrate (5), 
wherein a gap of a defined distance is formed between the bridge conductor portion (35) of the conductor line (10/35) and a surface of the portion of the substrate (5) that is facing the bridge conductor portion (35).

Chang is silent about the gap reduces energy loss associated with the substrate component.  
Dunsworth et al. (NPL doc titled “Low Loss Multi-Layer Wiring for Superconducting Microwave Devices”, hereinafter “Dunsworth”) while disclosing superconducting microwave devices teaches that the free-standing metallic crossovers, known as airbridges, are widely used in low-loss microwave circuits as well as superconducting circuits (See, for example, First page Left column). 
Dunsworth also describes that it is measured a low power resonator loss of ~ 3.9 × 10−8 per bridge, which is 100 times lower than dielectric supported bridges. It further characterizes these airbridges as crossovers, control line jumpers, and as part of a coupling network in gmon and fluxmon qubits (See, for example, Abstract). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air bridge because this would help reduce low power resonator loss. 


In regards to claims 2 and 12, Chang discloses (See, for example, annotated Fig. 1M included below) the bridge portion is a first bridge portion (351), and wherein the conductor component comprises a set of bridge portions (See, for example, 35 among a plurality of component 30 in Fig. 1N), including the first bridge portion (351) and a second bridge portion (352), and a base conductor portion (10B) disposed on the substrate (5) component and situated between the first bridge portion (351) and the second bridge portion (352).

    PNG
    media_image1.png
    897
    1066
    media_image1.png
    Greyscale

In regards to claims 3 and 13, Chang discloses (See, for example, annotated Fig. 1M included above and Fig. 1N) the first bridge portion (351) and the second bridge portion (352) are raised above the base conductor portion (10B) and the surface of the substrate (5) component to form gaps, comprising the gap, between the substrate (5) component and the first bridge portion (351) and the second bridge portion (352).

In regards to claims 5 and 15, Chang discloses (See, for example, annotated Fig. 1M above and Fig. 1N) a conductive layer (10B) is disposed on the substrate component (5), wherein the conductive layer (10B) comprises a first portion of the conductive layer (10B1), a second portion of the conductive layer (10B2), and the conductor component (10A) situated between the first portion of the conductive layer (10B1) and the second portion of the conductive layer (10B2) with a first space formed between the conductor component (10A) and the first portion of the conductive layer (10B1) and a second space formed between the conductor component (10A) and the second portion of the conductive layer (10B2).

In regards to claims 6 and 16, Chang discloses (See, for example, Figs, 1M and 1N) the gap of the defined distance formed between the bridge portion (35) of the conductor component and the surface of the portion of the substrate (5) component that is facing the bridge portion (35) enables a reduction in an amount of energy loss associated with the substrate component (See, for example, Par [0052]).

In regards to claim 7, Chang discloses (See, for example, Figs. 1M and 1N) the defined distance formed between the bridge portion (35) of the conductor component and the surface of the portion of the substrate component (5) is a sufficient distance to reduce the amount of the energy loss associated with the substrate component without exceeding a defined threshold amount of distance, in accordance with a defined circuit design criterion (limitation is a relative limitation and apart from assertion, there is no clear boundary as to how high the gap distance and the threshold amount for the distance need to be. Therefore, Chang meets the limitation).

In regards to claim 8, Chang discloses (See, for example, Figs, 1M and 1N) the conductor component (10A) is formed of a superconducting material (See, for example, Par [0035]).


In regards to claim 9, Chang discloses (See, for example, Figs. 1M and 1N) the substrate component (5) comprises a dielectric material (See, for example, Par [0035) and has a thermal conductivity level that is equal to or greater than a defibned threshold conductivity level (thermal properties of the substrate is open and Chang meets the limitation).

In regards to claims 10 and 18, Chang discloses (See, for example, Figs. 1M and 1N) the substrate component (5) and the conductor component (10) are part of a quantum computing circuit that comprises a qubit (See, for example, Par [0004]).

In regards to claim 17, Chang discloses (See, for example, Figs.. 1M and 1N) the conductor line is formed of a superconducting material (See, for example, Par [0035]), and wherein the substrate comprises a dielectric material (See, for example, Par [0035]) and has a thermal conductivity level that is equal to or greater than a defined minimum threshold conductivity level (thermal properties of the substrate is open and Chang meets the limitation).


Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0341540 A1, hereinafter “Megrant”) in view of Chang and Dunsworth.


In regards to claim 19, Megrant discloses a computer program product that facilitates forming a quantum computing circuit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]). 
form a substrate comprising a dielectric material to enable creation of circuit components of the quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027])  

However, Megrant fails to explicitly teach that create a conductor line of the quantum computing circuit to have the conductor line comprise a bridge conductor portion positioned over a portion of the substrate, 
wherein a space of a defined distance is formed between the bridge conductor portion of the conductor line and a surface of the portion of the substrate that is facing the bridge conductor portion.

Chang discloses (See, for example, Figs. 1M and 1N) create a conductor line (10/35) of the quantum computing circuit to have the conductor line comprise a bridge conductor portion (35) positioned over a portion of the substrate (5), 
wherein a space of a defined distance is formed between the bridge conductor portion (35) of the conductor line (10/35) and a surface of the portion of the substrate that is facing the bridge conductor portion (35).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 

Megrant as modified by Chang is silent about the gap reduces energy loss associated with the substrate component.  
Dunsworth teaches that the free-standing metallic crossovers, known as airbridges, are widely used in low-loss microwave circuits as well as superconducting circuits (See, for example, First page Left column). 
Dunsworth also describes that it is measured a low power resonator loss of ~ 3.9 × 10−8 per bridge, which is 100 times lower than dielectric supported bridges. It further characterizes these airbridges as crossovers, control line jumpers, and as part of a coupling network in gmon and fluxmon qubits (See, for example, Abstract). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air bridge because this would help reduce low power resonator loss. 


In regards to claim 21, Megrant discloses A system, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components comprising: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]). 
a substrate formation component that forms a dielectric substrate component as part of a quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027]). 

However, Megrant fails to explicitly teach that a conductor formation component that forms a conductor component comprising a bridge conductor portion positioned over a portion of the dielectric substrate component, wherein a space of a defined distance is formed between the bridge conductor portion of the conductor component and a surface of the portion of the dielectric substrate component that is facing the bridge conductor portion.

Chang discloses (See, for example, Figs. 1M and 1N) a conductor formation component that forms a conductor component (10/35) comprising a bridge conductor portion (35) positioned over a portion of the dielectric substrate component (5), wherein a space of a defined distance is formed between the bridge conductor portion (35) of the conductor component and a surface of the portion of the dielectric substrate component (5) that is facing the bridge conductor portion (35).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 
Megrant as modified by Chang is silent about the gap reduces energy loss associated with the substrate component.  
Dunsworth et al. (NPL doc titled “Low Loss Multi-Layer Wiring for Superconducting Microwave Devices”, hereinafter “Dunsworth”) while disclosing superconducting microwave devices teaches that the free-standing metallic crossovers, known as airbridges, are widely used in low-loss microwave circuits as well as superconducting circuits (See, for example, First page Left column). 
Dunsworth also describes that it is measured a low power resonator loss of ~ 3.9 × 10−8 per bridge, which is 100 times lower than dielectric supported bridges. It further characterizes these airbridges as crossovers, control line jumpers, and as part of a coupling network in gmon and fluxmon qubits (See, for example, Abstract). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air bridge because this would help reduce low power resonator loss. 


In regards to claim 22, Megrant as modified above discloses (See, for example, annotated Fig. 1M above and Fig. 1N, Chang) that the bridge conductor portion is a first bridge conductor portion (351), and wherein the conductor formation component forms the conductor component to comprise a set of bridge conductor portions (351, 352, …plurality of bridge conductors 35 shown in Fig. 1M), including the first bridge conductor portion (351) and a second bridge conductor portion (352), and a base conductor portion (10B), wherein the base conductor portion (10B) is disposed on the dielectric substrate (5) component and positioned between the first bridge conductor portion (351) and the second bridge conductor portion (352), and wherein the first bridge conductor portion (351) and the second bridge conductor portion (352) are at an elevated level as compared to the base conductor portion (10B) and the surface of the dielectric substrate component (5) to form spaces, comprising the space, between the dielectric substrate component (5) and the first bridge conductor portion (351) and the second bridge conductor portion (352).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0341540 A1, hereinafter “Megrant”) in view of Chang.

In regards to claim 24, Megrant discloses a computer program product that facilitates forming a quantum computing circuit, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (…fabrication of integrated quantum computing circuit elements with superconductor components typically involves depositing and patterning superconductor materials, dielectrics and metal layers, Superconductor material may be used to form various quantum computing circuit elements and components such as, e.g. ,Josephen junctions…transmission lines, ground planes, among others. See, for example, Par [0024]), 
form a dielectric substrate component comprising a dielectric material to enable creation of circuit components of the quantum computing circuit; (… to reduce the parasitic electrical properties of the device, fabrication of the device is done over dielectric substrate (See, for example, Par [0027]).  
However, Megrant fails to explicitly teach that form a conductor component of the quantum computing circuit to have the conductor component comprise a bridge conductor portion disposed over a portion of the dielectric substrate component, 
wherein a gap of a defined distance is formed between the bridge portion of the conductor component and a surface of the portion of the substrate component that is facing the bridge portion, and wherein the conductor component comprises a superconductor material.

Chang discloses (See, for example, Figs. 1M and 1N) form a conductor component (10/35) of the quantum computing circuit to have the conductor component comprise a bridge conductor portion (35) disposed over a portion of the dielectric substrate component (5), 
wherein a gap of a defined distance is formed between the bridge  portion (35) of the conductor component (10/35) and a surface of the portion of the substrate component that is facing the bridge portion (35), and wherein the conductor component comprises a superconductor material (See, for example, Par [0035]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Megrant by Chang because this would help prevent parasitic resonance which can be the source of decoherence for qubits within the circuit since separate ground planes are tied together in superconducting cavity quantum electrodynamics circuits operating at microwave frequencies. 

                                             Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-30353035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893